DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 84-86 and 88-99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 84, the closest prior art of record R. S. Gordon US 3,077,178 discloses a device for sustaining loads having a deformable indicating element and particularly an element for visually indicating when the device, such as a sling or the like, has been overloaded.
However, R. S. Gordon  either singularly or in combination, fail to anticipate or render obvious a safety link for use in lifting, winching, towing or securing apparatus or similar, the safety link including: the first connection point and the second connection point, wherein, the first connection point and second connection point together form substantially a single piece, arranged to include an overlaying part, part of the indicator means, and the overlaying part deforms on overloading beyond the predetermined overload limit such that the deformed shape provides a visual indicator that an overload has occurred, and the indication means, including the overlaying part, indicates an overload to the apparatus so safety checks may be conducted, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864